Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Regarding claim 1, the phrase “a microtrench” as recited in line 5 should be changed to “the microtrench”.
Regarding claim 8, the phrase “a microtrench” as recited in line 6 should be changed to “the microtrench”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 4 – 10, 13, and 15 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2016/0376767) in view of Sjostrom et al. (US 2003/0012411) and Gustavsson et al. (US 2015/0125218).
Regarding claims 1 and 8, Miller discloses a microtrencher configured for continuously cutting a microtrench in a roadway comprising: a motorized vehicle (150); and a cutting wheel (cutter 100) connected to the vehicle and being configured to continuously cut through a roadway and create the microtrench (300) in the roadway (Figs. 11 and 12; abstract; paragraphs 0079 - 0081, 0091, and 0098). Miller fails to teach a utility avoidance device connected to the vehicle comprising: an under-roadway detection unit configured to detect a buried utility under the roadway before the cutting wheel cuts the microtrench in the roadway; a computer system configured to receive detection data from the under- roadway detection unit; a user interface device coupled to the computer system; a display coupled to the computer system, wherein the computer system is configured to interpret the detection data and identify the buried utility under the roadway, determine whether the buried utility is within the path of the cutting wheel, and at least one of sending an alert to an operator of the microtrencher, stopping forward movement of the vehicle, and raising the cutting wheel in relation to the roadway. Sjostrom teaches a utility avoidance device (utility locating module 106) comprising: an under-roadway detection unit (system 100) configured to detect a buried utility; a computer system (main processing module 102) configured to receive detection data from the under- roadway detection unit; a user interface device (data viewer module 111) coupled to the computer system; a display (display device; paragraph 0039) coupled to the computer system, wherein the computer system is configured to interpret the detection data and identify the buried utility under the roadway, and determine whether the buried utility is within the path of the cutting wheel (Fig. 1; paragraphs 0007, 0033, 0034, 0038, and 0039) to enhance 
Regarding claims 2, 9, and 13, Miller further discloses measuring dimensions (depth, width) of the microtrench (paragraphs 0115 and 0116). Examiner notes that a trench measuring device would obviously be required to measure the depth of the microtrench as disclosed by Miller.
Regarding claims 4 - 6, 10, and 15 - 17, Miller fails to disclose mapping the GPS (global positioning system) location of the microtrench and the buried utility detected by the under-roadway detection unit. Sjostrom teaches using an under-roadway detection unit (100) to collect data such as GPR (ground penetrating radar) and GPS data and mapping the collected data (paragraphs 0032 - 0034 and 0037) to provide for enhanced utility location and mapping functionality. Given the apparatus as disclosed by Miller in view of Sjostrom and Gustavsson, the method of claims 10 and 15 - 17 would have 
Regarding claims 7 and 18, Miller fails to disclose the microtrenching data includes measuring a speed of microtrenching and wherein the microtrenching data includes a speed of microtrenching. Gustavsson teaches microtrenching data includes measuring a speed of microtrenching and wherein the microtrenching data includes a speed of microtrenching (paragraphs 0025 and 0044) to lower the cost of digging the microtrench by optimizing the sawing speed. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the microtrenching data as disclosed above with the speed of microtrenching as taught by Gustavsson to lower the cost of digging the microtrench by optimizing the sawing speed.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Sjostrom et al. and Gustavsson as applied to claims 1 and 8 above, and further in view of Tucker et al. (US 1014/0297343).
Regarding claim 3, Miller in view of Sjostrom and Gustavsson discloses all of the claim limitations except a trench measuring device configured to take a video of the microtrench, and wherein the microtrenching data includes a video of the microtrench. Tucker teaches a trench measuring device configured to take a video of a trench (using a video recorder or camera), and wherein the trenching data includes a video of the trench (paragraph 0035) to assist in determining the location of an installed utility. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the trench measuring device configured to take a video as taught by Tucker to assist in determining the location of the buried utility.
.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Sjostrom et al. and Gustavsson et al. as applied to claim 8 above, and further in view of Masoud et al. (US 2016/0116580).
Regarding claim 11, Miller in view of Sjostrom and Gustavsson discloses all of the claim limitations except uploading the microtrenching data to a server via a network. Masoud teaches uploading data from a GPR device (104) to a server (100) via a network (102) (Fig. 1; paragraphs 0023 and 0024) to identify the presence of subsurface utilities. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the server and network as taught by Masoud to provide a means to coordinate the operation of the microtrencher with the data collected by the utility avoidance device to avoid underground utilities.
Regarding claim 12, Miller in view of Sjostrom and Gustavsson discloses all of the claim limitations except a user interface connected to the network to view the microtrenching data. Masoud teaches a user interface connected to the network (102) to view GPR data (Figs. 1 and 2; paragraphs .
Response to Amendment
The affidavit under 37 CFR 1.132 filed 04 March 2022 is directed to patent application serial number 16/371,675 and, therefore, has not been considered by Examiner.
Response to Arguments
Applicant's arguments filed 04 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that neither Miller, Sjostrom, or Gustavsson teach or suggest any structure configured to avoid cutting a buried utility. Examiner replies that Sjostrom teaches a structure configured to locate a buried utility (utility locating module 106) (paragraph 0037) and a structure that is configured to locate a buried utility would obviously be configured to avoid cutting a buried utility because once the buried utility is located avoidance measures can be performed.
Applicant argues that the theoretical combination of Miller and Sjostrom fails to teach or suggest determining that the buried utility in in the path of the cutting wheel. Examiner replies that Sjostrom teaches a structure configured to locate a buried utility (utility locating module 106) (paragraph 0037) and a structure that is configured to locate a buried utility would obviously be configured to determine that the buried is in the path of the cutting wheel when the path of the cutting wheel is known.
Applicant argues that Sjostrom and Gustavsson do not teach or suggest a cutting wheel or blade. Examiner replies that Sjostrom was not relied upon to teach a cutting wheel or blade.

Applicant argues that Sjostrom fails to teach or suggest any structure or method of how to at least one of sending an alert to the operator of the microtrencher, stopping forward movement of vehicle by a vehicle control system in communication with the vehicle, and raising the cutting wheel in relation to the roadway by a height adjustment device in communication with the computer system to avoid cutting the buried utility within the path of the cutting wheel. Examiner replies that Gustavsson, not Sjostrom, was relied upon to teach a utility avoidance device comprising a height adjustment device and Sjostrom, was relied upon to teach a utility avoidance device (utility locating module 106) in communication with a computer system.
Applicant argues that Gustavsson does not disclose microtrenching or even trenching and does not disclose a method of determining the location of a buried utility.  Examiner replies that Gustavsson was not relied upon to teach microtrenching or a method of determining the location of a buried utility.  Gustavsson was only relied upon to teach a height adjustment device.
Applicant argues that there is no teaching or suggestion in the theoretical combination of references of determining a location of a buried utility in relation to a microtrencher cutting wheel, sending an alert to the operator of the microtrencher and raising the cutting wheel in relation to the roadway by a height adjustment device in communication with the computer system to avoid cutting the buried utility within the path of the cutting wheel.  Examiner replies that Miller in view of Sjostrom and Gustavsson discloses the microtrencher and utility avoidance device as recited in claim 1 (see 
Applicant argues that Masoud alone or in combination with other cited references does not teach or suggest uploading microtrenching data to a server. Examiner replies that Masoud teaches uploading data from a GPR device (104) to a server (100) via a network (102) (Fig. 1; paragraph 0023) and GPR data can be used for microtrenching and, therefore, it would have been obvious for one of ordinary skill in the art to turn to Masoud to teach uploading microtrenching data to a server.  
	
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Applicant argues that the claimed invention provides unexpected advantages in the speed of filling and sealing a microtrench.  Examiner replies that none of the claims recite filling and sealing a microtrench.
	Applicant argues that Weill and Smith do not teach or suggest how to fill and seal a microtrench and protect an optical fiber from the environment.  Examiner replies that none of the claims recite filling and sealing a microtrench or protecting an optical fiber from the environment.  Additionally, the prior art documents to Weill and Smith were not cited in the most recent Office action.
	Applicant argues that Miller does not teach or suggest sealing and returning the roadway substantially back to its original state.  Examiner replies that the claims do not recite sealing and returning the roadway substantially back to its original state.

	Applicant argues that the present invention provides unexpected advantages in speed of installing optical fiber cable.  Examiner replies that the claims do not recite installing optical fiber cable.
	Applicant argues that the present invention is far less disruptive to traffic.  Examiner replies that the disruption to traffic lacks patentable weight in the claims. The prior art of record teaches all of the claim limitations and, therefore, the prior art reads on the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Sharp et al. (US 2009/0185865) teaches a utility avoidance device (radar system 14) for locating and avoiding underground objects (paragraphs 0025 and 0035).   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
3/24/2022